Citation Nr: 1600182	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease (DJD).

2.  Entitlement to service connection for a low back disability, to include as secondary to left knee DJD.

3.  Entitlement to service connection for a right hip disability, to include as secondary to left knee DJD.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to left knee DJD.

5.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to left knee DJD.

6.  Entitlement to service connection for a stomach ulcer disability, to include as secondary to left knee DJD.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1980 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and November 2013 rating decisions by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran testified at an October 2015 hearing held before the undersigned at the Board's Washington, DC, offices; a transcript of the hearing is of record.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  An in-service spider bite of the medial distal thigh did not result in infection of the left knee joint.

2.  DJD of the left knee was not first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to military service.

3.  No disability of the low back was first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to military service or a service-connected disability.

4.  No disability of the right hip was first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to military service or a service-connected disability.

5.  No disability of the right ankle was first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to military service or a service-connected disability.

6.  No disability of the gastrointestinal system was first manifested during active duty service, and is not otherwise shown to be related to military service or a service-connected disability.

7.  No stomach ulcers were first manifested during active duty service or during the first post-service year, and are not otherwise shown to be related to military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection of a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection of a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection of a gastrointestinal disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for service connection of a stomach ulcer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  July 2011, June 2012, July 2012, and September 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted with regard to the left knee in July 2012 and July 2014; the examiners made all necessary findings and offered required nexus opinions.  The opinions were supported by rationales which considered the full extent of the competent and credible evidence of record.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes.  No examinations have been procured with regard to the remaining issues.  No in-service injury or disease is alleged impacting any of those claims, and the sole basis upon which a nexus is alleged, secondary service connection, is unsupported by insufficient competent and credible evidence of record to support even the possibility of a relationship to service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the Veteran's October 2015 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  DJD and ulcers are among the listed conditions, subject to a one year presumptive period. 

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

      Left Knee

The Veteran alleges that her currently diagnosed left knee DJD is the result of a spider bite she sustained in February 1983, while on active duty.  She maintains that the bite on the medial distal (central rear) left thigh became infected and this spread into the knee.  She had additionally alleged that exposure to cold and snow on duty had led to DJD, but she expressly abandoned this allegation in August 2011.

The Veteran does not allege, and the evidence of record does not show, that arthritis was actually manifested in service or within the first post-service year.  Service connection on such a direct or presumptive basis is therefore not warranted.  The focus of the analysis, then, is on the Veteran's specific allegation.

Review of service treatment records reveals that the Veteran was in fact bitten by what doctors felt was a spider while on active duty.  She has stated, and records corroborate, that she initially self-treated the bite and associated swelling with rubbing alcohol, but when the swelling and redness did not resolve, she sought medical care.

Doctors noted an eight cm area of swelling and redness on the left medial distal thigh with a central puncture.  No infection was noted at the time, and there is no mention of any left knee involvement.  The Veteran was prescribed an antibiotic and told to apply heat and elevation.  A physical profile was also authorized for one week due to an "abscess" on the left thigh.

Subsequent service records show no complaints of or treatment for either the bite or any left knee problems.  At the June 1986 examination for separation, the Veteran's left leg was specifically assessed, as a result of reports of a pre-service left leg fracture.  No limitations or disabilities were noted; the Veteran also specifically denied any knee difficulties, past or present, when reporting her medical status.

The Board notes that service records also show that the veteran gained weight over the course of her enlistment, and was placed in a weight management program.  Her failure to meet weight standards led directly to her eventual separation from service.  

Post-service medical records show no complaints or treatment for any left knee problems until March 1999, when the Veteran complained of bilateral knee stiffness to her private doctor following an episode of spinal pain and strain.  Records are then again silent until March 2011, when the Veteran requested evaluation of ongoing left knee pain with grinding.  Severe DJD of the left knee was diagnosed at that time.  Total knee replacement was recommended, pending loss of weight.

At the July 2012 VA examination, the examiner noted the in-service spider bite, and the Veteran's allegation that such was the cause of her currently diagnosed left knee DJD.  The claims file was reviewed, and the examiner observed that service records showed that the bite resolved with medication, and that at the time, no tissue necrosis or destruction was reported.  The record was then silent until March 2011, when x-rays showed severe DJD.  The examiner acknowledged that it was possible for degeneration of skeletal muscle to occur with spider bites.  However, such reactions are acute, and occur immediately after the bite.  Amputations or skin grafts may occur four to six weeks after a bite from a brown recluse.  Given that the Veteran received antibiotics that successfully resolved the immediate effects of the bite, and that research did not indicate that delayed onset of degeneration was possible, it was less likely than not that the DJD was related to the spider bite.

In response, the Veteran gathered and submitted her own internet research indicating that infections of joints can in fact cause later onset of arthritis.

VA therefore secured a VA medical opinion in July 2014 to consider the new allegations.  As per her agreement with the decision review officer (DRO) reviewing the case, a specialist-an orthopedic surgeon with expertise in the knee-was consulted; public records establish Dr. REB's qualifications.  The examiner again noted the allegation of an in-service spider bite, and the service treatment records memorializing such.  Doctors had identified an eight cm diameter area of the left medial distal thigh that was red and swollen.  Antibiotics, heat, elevation, and a week or so of reduced activity were prescribed.  At release, the Veteran was stable and walking.  The physical profile listed an abscess on the left thigh; this was the sole reference to infection.  At discharge, the Veteran denied knee problems, as well as a diagnosis of arthritis.  

The examiner also noted the Veteran's allegations that when treated in service, the knee had to be drained in addition.  The examiner observed that this account, both in the action described and the body part involved, was contradicted by the documentary evidence.  The treatment notes mention only the thigh, and not the knee, and there is no mention of any aspiration or drainage in the notes.  

Finally, the examiner reviewed the internet research submitted by the Veteran.  He agreed with the proposition set forth in her documents that osteoarthritis was a possible sequel of a septic, or infected joint.  However, the examiner stated that such a situation did not apply to the Veteran.  "There is absolutely no support of documentation in the [service treatment records] that she had, or was treated for, a septic knee while in the military."  The abscess that was listed in records was in the soft tissue of the thigh, and was not indicated to be in the joint.  

The orthopedic surgeon instead noted that wear and tear from aging, weight bearing with obesity, and heredity are major risk factors.  The examiner noted that the Veteran had gained weight over the course of service, and since separation had gained over 100 pounds.  Importantly, "a substantial amount of" arthritis was present in the right knee as well, and there was no accepted research which showed that favoring one extremity would cause damage in the opposite extremity.  A study in the Journal of Bone and Joint Surgery was cited.  In other words, if the bite had caused arthritis on the left knee, the equivalent arthritis should not be present in the unbitten right knee.  "Based upon a review of medical evidence of record, I am unable to define a nexus between any incident/occurrence in the military and her present complaints/findings re her left knee."

At the October 2015 hearing, the veteran urged that the reference to the medial distal left thigh" was actually the back of her left knee, and therefore the service records did show infection in the joint.

Unfortunately, the Board must find that the preponderance of the evidence is against the claim.  While the Veteran has expressed her opinion, based on internet research and logic, that a nexus between her spider bite and left knee DJD is clear, she in fact lacks the specialized knowledge and training necessary to apply the general medical knowledge she discovered to her case.  For that reason, the opinions of the VA doctors, both of whom acknowledge the accuracy of the general facts she discovered, must be given greater probative weight.  The facts of her case simply do not match the conditions needed (an infection of the joint) for the conclusions she wishes drawn to apply.

The Board is aware that the Veteran disputes the in-service descriptions of her injury, and that "medial distal" can alternatively mean "back of the knee."  However, here again the Board must yield to the expertise of the medical professionals.  At no point did any in-service doctor refer to any knee joint involvement.  All references were to the thigh.  The Board must presume that in describing the injury and the symptoms, care professionals were as accurate as possible; if the knee was swollen, stiff, painful, infected, or similarly impacted, they would have so stated.  Further, in reviewing the records, current examiners did not indicate that there was inaccuracy in the description or a basis for concluding the knee was involved.  They in fact went to pains to stress that the joint was not impacted.  Although the Veteran is competent to report where the bite was, and she states such was in the area of the back of the knee, the contemporaneous description of the involved tissues, which excludes the knee, must be given greater weight.

In conclusion, while generally an infected spider bite in the knee joint can cause arthritis, in this case specifically, the competent and credible evidence of record establishes that no such joint infection occurred in the Veteran's knee joint; hence, service connection is not warranted.

	Secondary Conditions

The remaining conditions are discussed together, as the analyses are substantially the same.  With regard to a low back disability, a right hip disability, a right ankle disability, a gastrointestinal condition, and stomach ulcers, the Veteran solely alleges that each condition is secondary to her left knee DJD.  She argues that altered gaits, falls due to left knee impairment, or medications taken for left knee pain have caused or aggravated each claimed condition.

A disability that is due to or the result of a service-connected disability is service connected as well.  38 C.F.R. § 3.310.  Here, service connection for left knee DJD is denied.  Therefore, even assuming that a nexus between the left knee and the other conditions is established, secondary service connection cannot be awarded.  If the primary condition is not service-connected, those disabilities flowing from it also cannot be.

The Board has considered alternative theories of entitlement, despite the Veteran's failure to put any forth.  However, there is no support in the record for direct or presumptive service connection of the claimed disabilities.  No low back, right hip, or right ankle injuries, complaints, or disabilities are reflected in service records, and even assuming that the claimed current disabilities are arthritis, there is no showing or allegation of such within a year of the Veteran's separation from service.  The earliest reference is to DJD of the cervical spine, which is not claimed, in March 1999 after complaints of pain in the whole spine.

Similarly, there are no chronic gastrointestinal conditions or ulcers of the type currently claimed in service records.  Lower abdominal cramps were attributed to adhesions and possible constipation in September 1980, and viral syndromes caused episodes of vomiting at times.  However, there was no heartburn, reflux, bleeding, or similar symptoms as are reported currently reflected in service records.  The separation examination is silent regarding any gastrointestinal complaints.  As with potential arthritis conditions, ulcers are not noted until many years after separation, well outside the presumptive period.

In short, there is no basis upon which to award service connection for a low back disability, a right hip disability, a right ankle disability, a gastrointestinal condition, or ulcers.

ORDER

Service connection for left knee DJD is denied.

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a gastrointestinal condition is denied.

Service connection for stomach ulcers is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


